Case 1:15-cr-00637-KAM Document 778-1 Filed 07/27/21 Page 1 of 2 PageID #: 25784

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
 AES:LDM:CSK                                        271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                                    July 27, 2021

 By ECF
 Honorable Alison J. Nathan
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

               Re:    Koestler v. Shkreli, 16-CV-7175 (S.D.N.Y.) (Nathan, J.)

 Dear Judge Nathan:

         The undersigned Assistant U.S. Attorneys represent the government in connection
 with the forfeiture aspects of the criminal case against respondent Martin Shkreli (“Shkreli”)
 in the Eastern District of New York, United States v. Shkreli, 15-CR-637 (E.D.N.Y.)
 (Matsumoto, J.) (the “Criminal Case”). We respectfully write to report on both the status of
 the forfeiture money judgment (“Forfeiture Judgment”) entered against Shkreli in the
 Criminal Case, and the substitute assets (the “Substitute Assets”) listed in the Preliminary
 and Final Orders of Forfeiture (the “Forfeiture Orders”) entered against Shkreli.

        Earlier today, the government completed its collection of the outstanding balance
 owed on the Forfeiture Judgment with the sale of a Substitute Asset, the Wu-Tang Clan
 album “Once Upon a Time in Shaolin.” The following Substitute Assets remain in the
 government’s custody: (1) a certificate for Shkreli’s preference shares A in Turing
 Pharmaceuticals (the “Phoenixus Shares”) 1 and (2) an engraving on paper by Picasso (the
 “Picasso Engraving”). 2


        1
          Phoenixus AG, a closely held company located in Switzerland, was previously
 named Turing Pharmaceuticals AG and then Vyera Pharmaceuticals AG. In response to the
 Forfeiture Orders, and following his exhaustion of all appeals, Shkreli turned over the
 Phoenixus Shares.
        2
          While the Picasso Engraving was referred to as a “Picasso painting” in the
 Forfeiture Orders, it was subsequently determined to be an engraving. In addition, the
 government never seized or recovered any amount from the Substitute Asset listed as “the
 album ‘Tha Carter V’ by Lil Wayne.”
Case 1:15-cr-00637-KAM Document 778-1 Filed 07/27/21 Page 2 of 2 PageID #: 25785




         With respect to the Phoenixus Shares, given that the Forfeiture Judgment is now
 satisfied, there is no further need for the government to seek priority in the proceeds from
 any liquidation of Shkreli’s interest in Phoenixus, as previously indicated in the letter the
 government filed on April 9, 2021. As this Court has already granted the turnover and
 appointment of a receiver to liquidate Shkreli’s interest in Phoenixus, the government is
 prepared to submit a proposed order to the court in the Criminal Case to turn over the
 Phoenixus Shares in government custody to a receiver once one is appointed and authorized
 to accept the shares, or as this Court may otherwise direct. With respect to the Picasso
 Engraving, the government is prepared to make that available for inclusion in the liquidation
 of assets sought in this proceeding. If the Picasso Engraving is not included in the
 liquidation of assets in this proceeding, the government will review its options, including the
 filing of an interpleader action or the return of the engraving to Shkreli. 3

         Also today, the government filed the enclosed letter in the Criminal Case to advise the
 court that the Forfeiture Judgment is now fully satisfied. The enclosed letter further advised
 the court that the government intends to make both the Phoenixus Shares and the Picasso
 Engraving available for turnover pursuant to this Court’s orders in this proceeding, once a
 receiver is appointed and a decision is made whether to include the Picasso Engraving in the
 liquidation of assets.

        We thank the Court for its consideration of this letter.

                                                     Respectfully submitted,

                                                     JACQUELYN M. KASULIS
                                                     Acting United States Attorney
                                                     Eastern District of New York

                                             By:     /s/
                                                     Laura D. Mantell
                                                     Claire S. Kedeshian
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6253/6051
                                                     Laura.Mantell@usdoj.gov
                                                     Claire.Kedeshian@usdoj.gov
 Encl.
 cc:   All Counsel of Record (by ECF)




        3
         The United States Marshals Service continues to incur expenses for retaining
 custody of the Picasso Engraving.


                                                2
